DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 01 September 2021 for the application filed 01 November 2016. Claims 56, 58, 59, 62, 63, 67, 78, 79, 81-90, and 92-100 are pending:
Claims 1-55, 57, 60, 61, 64-66, 68-77, 80, and 91 have been canceled;
Claims 56, 59, 63, 84, 88, and 96 have been amended; and
new Claims 97-100 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US15/28476, filed 30 April 2015, which claims priority to PRO 61/987,938, filed 02 May 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Independent Claims 56 and 84 are allowable. The restriction requirement among species, i.e., wherein the one or more first reactants are selected from (1) 3-mercaptopropyl-trimethoxysilane, (2) 2-methoxy(polyethyleneoxy)propyl-trimethoxysilane, (3) 3-glycidoxypropyl-trimethoxysilane, and (4) 1,2-ethanedithiol, as set forth in the Office action mailed on 13 August 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13 August 2018 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 56, 58, 59, 62, 63, 67, 78, 79, 81-90, and 92-100 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response and arguments filed 01 September 2021 have shown that one of ordinary skill in the art would not have found it obvious to combine the cited prior art to arrive at the claimed methods of forming chromatographic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Ryan B Huang/Primary Examiner, Art Unit 1777